DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s response submitted February 15, 2022, has been received.  The amendment of claims 1, 10, and 11 is acknowledged.  
Allowable Subject Matter
Claims 1-11 are allowed.
	The following is an examiner’s statement of reasons for allowance: the present application relates in general to an inkjet head having a channel unit, and a piezoelectric actuator, the piezoelectric actuator having a first piezoelectric plate, a first electrode, a second piezoelectric plate, a second electrode, a spacing, and a conductive member.  The cited art, U.S. Patent Pub. 2009/0244205 (“Kura”), discloses a similar inkjet head having a channel unit, and a piezoelectric actuator, the piezoelectric actuator having a first piezoelectric plate, a first electrode, a second piezoelectric plate, a second electrode, a spacing, and a conductive member.  However, the cited art does not appear to explicitly disclose the piezoelectric actuator having a spacing that is located between the first extending portion and the second extending portion in the second direction.   Thus, the specific structure of the claimed invention is not provided by the cited art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on 7:30 AM - 5:30 PM (Mon - Thurs).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853